DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishira US20030187578.
Regarding Claim 1, Nishira discloses a driving support device mounted (system installed in subject vehicle 10 of fig. 1 and ¶55) on an own vehicle and configured to perform driving support of the own vehicle, comprising:


a track acquiring unit (trajectory processor 36 of fig. 2 and ¶166) configured to acquire an own vehicle track indicating a track of the own vehicle in a future;
an interference determining unit (interface 42 of fig. 2 and ¶168) configured to determine whether an other vehicle course indicating a course when the other vehicle travels in accordance with the traffic lane interferes with the own vehicle track; and
a driving support unit (actuator 180 of fig. 16 and ¶s213-214) configured to perform driving support different between in an interference state indicating a case where the other vehicle course interferes with the own vehicle track and in a non-interference state indicating a case where the other vehicle course does not interfere with the own vehicle track.
	Nishira fails to explicitly a lane recognizing unit configured to check the location of the other vehicle against a location on map data and recognize a traffic lane of the other vehicle from a traffic lane specified from the map data.
	However Nishira discloses in fig.2 and ¶60 the map 28 recognizes which of the lanes each of the automobile A and obstacle vehicles B, C and D is. In fig. 2 and ¶56 further contemplated is Boxes 38, 40 and 42 represent automobile environment data 
and automobile state or state data carried by output signals of the ESS.
	Therefore, it would have been obvious for one ordinary skill in the art at the effective filing date of the invention to adapt the system Nishira such that a lane recognizing unit configured to check the location of the other vehicle against a location 
	Regarding Claim 4, Nishira fails to explicitly disclose wherein the driving support unit issues an alarm to a driver of the own vehicle as the driving support.
However, Nishira contemplates on in fig. 2 and ¶166 in view of fig. 9 and ¶190 the computed results are provided to an interface 42.  In the embodiment, the interface 42 includes the display 26. 
Therefore, it would have been obvious for one of ordinary skill in the art at effective filling date of the in invention to include into the features of Nishira alarm for greater cognitive impact for a safer driving operations. 
	Allowable Subject Matter
Claims 2, 3, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newman US9701307 (Fig. 10 and ¶s101-108).
Yoo US20170166204 (fig. 2 and ¶s62-66).
Huang US20150130600 (Figs. 1, 2 and ¶17).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.